Fritz, J.
(on rehearing). Upon further consideration of the nature and extent of a vendee’s lien, to which the interpleaded plaintiffs claim to be entitled by reason of the vendor’s breach of the land contracts involved in this action, we have concluded that the security afforded by that equitable lien should be limited to the amounts paid to the vendor on account of the purchase price, with interest thereon. In this action for equitable relief, that lien should not be extended to secure also the vendee’s loss of probable gain or profit, which it sustained by reason of the vendor’s breach. In that respect the opinion heretofore filed herein, as well as the rule to that effect in McLennan v. Church, 163 Wis. 411, 158 N. W. 73, is hereby modified. In the McLennan Case no precedent was cited for extending the lien so as to
*70cover also the loss of the vendee’s bargain, and notwithstanding the extended and thorough research, which is indicated by the excellent briefs which have been submitted on the reargument herein, no precedents to that effect have been cited with the possible exception of Townsend v. Vanderwerker, 160 U. S. 171, 16 Sup. Ct. 258, 40 Lawy. Ed. 383. In so far as it was held in that case that a vendee who had performed under a contract, which entitled him to a conveyance of a half interest in land, was entitled to have a lien thereon in his favor for half of the value of the land, it is true that the amount secured by that lien included the vendee’s profits of the bargain, if half of the value of the land in fact exceeded the pecuniary value of the consideration with which the vendee parted in performance of the contract.
On the other hand, in Holden v. Efficient Craftsman Corp. 234 N. Y. 437, 138 N. E. 85, the question whether the lien extends to the loss of profits was directly involved, and although the court recognized, and said that “A vendee has a lien for payments made on account of the purchase price. To that extent, he has equitable rights or interests in the subject matter of the contract analogous to those of ownership,” it was held that “the lien does not extend to the profits of the bargain.” It may also be considered of significance that although the existence of the lien, as security for payments made on account of the purchase price, has been recognized in this and other jurisdictions (Wickman v. Robinson, 14 Wis. 493; Taft v. Kessel, 16 Wis. 291, 297; Hamill v. Kuchler, 203 Wis. 414, 232 N. W. 877, 881, 234 N. W. 879; Elterman v. Hyman, 192 N. Y. 113, 84 N. E. 937, 942; Beacock v. Peoples Lumber Co. 253 Mich. 403, 235 N. W. 200, 201; Stewart v. Mann, 85 Oreg. 68, 165 Pac. 590, 1169; Sheehan v. McKinstry, 105 Oreg. 473, 210 Pac. 167, 34 A. L. R. 1315; Larson v. Metcalf, *71201 Iowa, 1208, 207 N. W. 382, 45 A. L. R. 344; Richeimer v. Fishbein, 107 N. J. Eq. 493, 153 Atl. 514; Goldstein v. Ehrlick, 96 N. J. Eq. 52, 124 Atl. 761; Rose v. Watson, 10 H. L. Cas. 672; Whitbread & Co. Ltd. v. Watt, [1902] 1 Ch. 835), it does not seem to have been extended to include the profits of the bargain, excepting in McLennan v. Church, supra; and ‘ possibly, Townsend v. Vanderwerker, supra.
The underlying principle on which the lien rests is one of natural justice or natural equity, and so, with due regard to and’as “the clear result of the equitable principles” involved, this court said in Wickman v. Robinson, supra, that if the vendee “chooses 'to waive every right except the recovery of that which he has paid, he should be held to have a lien on the land for that amount.” Under those principles, the vendee’s lien in the case at bar must be limited to the payments, which were made on account of the two contracts, and the interest thereon; and the recovery of judgment for those amounts thus secured constitutes the extent of the equitable relief which can be awarded in this action. If, however, the plaintiffs do not choose to waive every other right excepting the recovery of the purchase money paid, with interest thereon, then the judgment may be for the recovery, as in an action at law, of the entire damages, which the vendee sustained by reason of the vendor’s breaches of those contracts, and which the trial court has found amounted to $65,677.13.
Under all the circumstances, it is deemed proper that plaintiffs should have an opportunity upon the return of the record herein to the circuit court to elect whether to take judgment for the recovery of the entire damages sustained by the vendee, without any lien, or to waive every other right excepting the recovery of the payments as purchase money, with interest, and the vendee’s lien to secure such *72amounts. If they choose the latter form of relief, then it will be necessary for the trial court to determine what amounts have been paid on each contract, and the vendee’s lien for the total amount paid under a contract will be on only the land which is described in that contract. Accordingly, the former mandate is vacated and the mandate is as follows:
By the Co%wt. — Judgment reversed, and cause remanded for further proceedings and judgment in accordance with law and this opinion.